JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders, filed December 4, 2006, and December 11, 2006, be affirmed. Although appellant does not agree with the court’s characterization that his request for relief sounds in habeas, because the request is one for damages for wrongful conviction, wrongful sentence, and/or wrongful confinement, if appellant were successful, the claim would “necessarily imply, or automatically result in, a speedier release from prison.” See Anyanwutaku v. Moore, 151 F.3d 1053, 1056 (D.C.Cir.1998). As such, his claim is not cognizable because he has not demonstrated that the judgment against him has been reversed, expunged, or otherwise declared invalid. See Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994) (§ 1983 damages claims based on actions whose unlawfulness would render a conviction or sentence invalid is not cognizable unless the conviction or sentence has been invalidated); Williams v. Hill, 74 F.3d 1339 (D.C.Cir.1996) (applying Heck to action under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971)).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The *7Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C. Cir. Rule 41.